Exhibit 10.33

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made as of this         th
day of                , 2008, by and between Worthington Industries, Inc., an
Ohio corporation (the “Company”), and                 , an individual
(“Indemnitee”).

Recitals

A.     The Code of Regulations (as amended, the “Regulations”) of the Company
provide for the indemnification of the officers of the Company as set forth
therein.

B.     The Regulations of the Company and Ohio General Corporation Law, as
amended (the “OGCL”), permit agreements between the Company and the officers of
the Company with respect to indemnification of such officers.

C.     In accordance with the Regulations of the Company and the OGCL, the
Company may purchase and maintain a policy or policies of directors’ and
officers’ liability insurance covering certain liabilities that may be incurred
by its officers in the performance of their obligations to the Company.

D.     The Company recognizes that capable and qualified individuals are
becoming increasingly reluctant to serve as officers of public corporations as a
result of the recent and ongoing enactment of statutes and regulations
pertaining to officers’ responsibilities and the increasing risk of lawsuits
against officers in the current corporate climate in the United States, unless
such individuals are provided with more certain and secure protection against
exposure to unreasonable personal risk arising from their service and activities
on behalf of a corporation.

E.     The Company believes that individuals recruited to serve as officers of
public corporations generally are more likely to agree to provide services to
corporations that provide for separate indemnification agreements with their
officers because, unlike indemnification provisions contained in the articles of
incorporation or the regulations of a corporation or state statutory provisions,
the indemnification provisions contained in a separate agreement may not be
amended or rescinded without the consent of the officer who is a party to the
agreement.

F.     The Company recognizes that it is in the best interests of the Company
and its shareholders to attract and retain capable and qualified individuals to
serve as management of the Company and to enable such officers to exercise their
independent business judgment in their capacities as officers without being
affected by the threat of exposure to unreasonable personal risk.

G.     To induce Indemnitee to serve and/or continue to serve as an officer of
the Company, the Company desires Indemnitee to be indemnified and advanced
expenses as set forth herein.

Agreement

In consideration of Indemnitee’s service as an officer of the Company after the
date hereof, the Company and Indemnitee hereby agree as follows:

1.     Certain Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth below:

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations promulgated under the Exchange Act (or any successor rule
thereto).

“Board” means the Board of Directors of the Company.

“Change in Control” shall be deemed to have occurred if either of the following
events occur:

 

1



--------------------------------------------------------------------------------

(a)     Other than as approved in advance by a three-fourths (3/4) vote of the
Whole Board [but only if a majority of the members of the Board then in office
and acting upon such matter shall be Continuing Directors], a Business
Combination (as such term is defined in Article Seventh of the Company’s Amended
Articles of Incorporation as in effect on the date of this Agreement); or

(b)     During any period of two consecutive years, individuals who at the
beginning of such period were members of the Board or thereafter were appointed
by the Board or nominated by the Board for election by the Company’s
shareholders by a three-fourths (3/4) vote of the directors then still in office
[but only if a majority of the members of the Board then in office and acting
upon the matter either were directors at the beginning of the period or were
previously so appointed or elected], cease for any reason to constitute a
majority of the members of the Board.

“Continuing Director” means any individual who was a member of the Board on the
date of this Agreement or thereafter elected by the shareholders of the Company
or appointed by the Board prior to the date as of which a person becomes a
Substantial Shareholder (as such term is defined in Article Seventh of the
Company’s Amended Articles of Incorporation as in effect on the date of this
Agreement) or an individual designated (before his or her initial election or
appointment as a director) as a Continuing Director by a three-fourths
(3/4) vote of the Whole Board [but only if a majority of the Whole Board shall
then consist of Continuing Directors].

“Corporate Status” means the fact that a person is or was an officer of the
Company or is or was serving at the request of the Company as a director,
trustee, officer, employee, agent, fiduciary, partner, member or manager of
another corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other enterprise. A Proceeding shall be deemed
to have been brought by reason of a person’s “Corporate Status” if it is brought
because of the status described in the preceding sentence or because of any
action or inaction on the part of such person in connection with such status.

“Disinterested Director” means a director of the Company who is not and was not
a party to or threatened with a Proceeding in respect of which indemnification
is sought by Indemnitee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor thereto).

“Expenses” shall include all reasonable attorneys’ fees, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
and deposition costs, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with (a) prosecuting, defending,
preparing to prosecute or defend, investigating, settling or appealing a
Proceeding (including the cost of any appeal bond or its equivalent), (b) for
purposes of Section 2.1 only, being prepared to be a witness or otherwise
participating in a Proceeding or (c) enforcing a right under this Agreement
(including any right to indemnification or advancement of expenses under this
Agreement).

“Independent Counsel” means an attorney, or a firm having associated with it an
attorney, who neither currently is nor in the past five years has been retained
by or performed services for the Company or any subsidiary of the Company or any
person to be indemnified by the Company.

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration or other alternative dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or would be involved as a party or otherwise (including,
without limitation, as a witness) by reason of Indemnitee’s Corporate Status,
including one pending on or before the date of this Agreement, but excluding one
initiated by Indemnitee pursuant to Section 7 of this Agreement to enforce
Indemnitee’s rights under this Agreement unless such action follows a Change in
Control. For purposes of this definition, the term “threatened” shall be deemed
to include, but not be limited to, Indemnitee’s good faith belief that a claim
or other assertion may lead to initiation of a Proceeding.

“Reviewing Party” means the person, persons or entity selected to make the
determination of the entitlement to indemnification pursuant to Section 5
hereof.

 

2



--------------------------------------------------------------------------------

“Subsidiary” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations promulgated under the Exchange Act (or any successor rule
thereto).

“Whole Board” means the total number of directors which the Company would have
if there were no vacancies.

2.    Indemnification.

2.1     Proceedings not by or in Right of Company. The Company hereby agrees to
hold harmless and indemnify Indemnitee to the greatest extent permitted by Ohio
law, including but not limited to the provisions of the OGCL as such may be
amended from time to time, if Indemnitee was or is a party, witness or other
participant, or is threatened to be made a party, witness or other participant,
to any Proceeding, other than a Proceeding by or in the right of the Company,
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding, if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal Proceeding, had no reasonable
cause to believe that Indemnitee’s conduct was unlawful. The termination of any
Proceeding by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not satisfy the foregoing standard of conduct to the extent
applicable thereto.

2.2     Proceedings by or in Right of Company. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the greatest extent permitted by Ohio law,
including but not limited to the provisions of the OGCL as such may be amended
from time to time, if Indemnitee was or is a party or is threatened to be made a
party to any Proceeding by or in the right of the Company, against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with the defense or settlement of such Proceeding, if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company; provided, however, that, if
applicable law so provides, no indemnification against such Expenses shall be
paid in respect of any claim, issue or matter asserted in a Proceeding by or in
the right of the Company as to which Indemnitee shall have been adjudged to be
liable to the Company for negligence or misconduct in the performance of
Indemnitee’s duty to the Company, unless and only to the extent that the
Franklin County Court of Common Pleas of the State of Ohio or the court of
competent jurisdiction in which such Proceeding is brought shall determine, upon
application of either Indemnitee or the Company, that, despite the adjudication
or assertion of such liability, and in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to such indemnity as such
court shall deem proper.

2.3    Indemnification for Expenses of an Indemnitee who is Wholly or Partly
Successful. To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Section 2.1 or Section 2.2
of this Agreement, or in defense of any claim, issue or matter in such
Proceeding, Indemnitee shall be indemnified against Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding.

3.     Advancement of Expenses.

3.1     Pre-Disposition Advancement. The Company shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding prior
to the final disposition of such Proceeding upon receipt of an undertaking by or
on behalf of Indemnitee in which Indemnitee agrees to do both of the following:
(a) repay such amount if it ultimately is determined that Indemnitee is not
entitled to be indemnified by the Company; and (b) reasonably cooperate with the
Company concerning the Proceeding. Any advances and undertakings to repay
pursuant to this Section 3.1 shall not be secured, shall not bear interest and
shall provide that, if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law with respect to such
Proceeding, Indemnitee shall not be required to reimburse the Company for any
advancement of Expenses in respect of such Proceeding until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).

 

3



--------------------------------------------------------------------------------

3.2     Request for Advancement. Any advancement of Expenses pursuant to
Section 3.1 hereof shall be made within 30 days after the receipt by the Company
of a written statement from Indemnitee requesting such advancement from time to
time and accompanied by or preceded by the undertaking referred to in
Section 3.1 above. Each statement requesting advancement shall reasonably
evidence the Expenses incurred by or on behalf of Indemnitee in connection with
such Proceeding for which advancement is being sought.

4.    Contribution in the Event of Joint Liability. To the fullest extent
authorized or permitted under applicable law, if the indemnification provided in
this Agreement is not available for any reason whatsoever, then, in respect of
any Proceeding in which the Company is jointly liable with Indemnitee (or would
be if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company, on the one hand, and Indemnitee, on
the other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to applicable law, be further adjusted by
reference to the relative fault of the Company, on the one hand, and Indemnitee,
on the other hand, in connection with the events that resulted in such Expenses,
judgments, fines or settlement amounts, as well as any other equitable
considerations that applicable law may require to be considered. The relative
fault of the Company, on the one hand, and Indemnitee, on the other hand, shall
be determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.

5.     Procedures and Presumptions for Determination of Entitlement to
Indemnification.

5.1     Timing of Payments. All payments of Expenses, judgments, fines, amounts
paid in settlement and other amounts by the Company to Indemnitee pursuant to
this Agreement shall be made as soon as practicable after written demand
therefor by Indemnitee is presented to the Company, but in no event later than
(a) 30 days after such demand is presented or (b) such later date as may be
permitted for the determination of entitlement to indemnification pursuant to
Section 5.7 hereof, if applicable; provided, however, that advances of Expenses
shall be made within the time period provided in Section 3.2 hereof.

5.2    Request for Indemnification. Whenever Indemnitee believes that Indemnitee
is entitled to indemnification pursuant to this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee shall submit such claim for
indemnification within a reasonable time, not to exceed five years, after any
judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere (or its equivalent) or other full or
partial final determination or disposition of the Proceeding (with the latest
date of the occurrence of any such event to be considered the commencement of
the five-year period). The Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

5.3    Reviewing Party. Unless ordered by a court, upon written request by
Indemnitee for indemnification pursuant to the first sentence of Section 5.2
hereof, to the extent that Indemnitee’s entitlement to such indemnification is
governed by Section 2.1 or Section 2.2 of this Agreement, a determination with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
as follows: (a) if a Change in Control shall have occurred, as provided in
Section 12 of this Agreement; and (b) if a Change in Control shall not have
occurred, by one of the following methods: (i) by a majority vote of a quorum
consisting of directors who are Disinterested Directors; or (ii) if such a
quorum of Disinterested Directors is not available or if a majority vote of a
quorum of Disinterested Directors so directs, in a written opinion by
Independent Counsel (designated for such purpose by the Board).

5.4    Determination by Independent Counsel. If the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to Section 5.3
hereof, the Independent Counsel shall be selected as provided in this
Section 5.4. The Independent Counsel shall be selected by the Board, and the
Company shall promptly give written notice to Indemnitee advising Indemnitee of
the identity of the Independent Counsel so selected. Indemnitee may, within ten
days after such written notice of selection shall have been given, deliver to
the

 

4



--------------------------------------------------------------------------------

Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If a written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has ruled
against such objection. If, within 30 days after submission by Indemnitee of a
written request for indemnification pursuant to Section 5.2 hereof, no
Independent Counsel shall have been selected or an Independent Counsel shall
have been selected but an objection thereto shall have been properly made and
remained unresolved, either the Company or Indemnitee may petition the Franklin
County Court of Common Pleas of the State of Ohio or other court of competent
jurisdiction for resolution of any objection that shall have been made by
Indemnitee to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 5.3 hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 5.3 hereof.

5.5    Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. In making a determination with respect to
entitlement to indemnification hereunder which under this Agreement or
applicable law requires a determination of Indemnitee’s good faith and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, if Indemnitee had no reasonable cause to believe that
Indemnitee’s conduct was unlawful, the Reviewing Party shall presume that
(a) Indemnitee has at all times acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and (b) with respect to any criminal Proceeding, that Indemnitee had no
reasonable cause to believe that Indemnitee’s conduct was unlawful. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence. The knowledge and/or
actions, or failure to act, of any other director, officer, agent or employee of
the Company shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement.

5.6     No Presumption in Absence of Determination or as Result of Adverse
Determination. Neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination under this Agreement or applicable law that
Indemnitee should be indemnified under this Agreement, shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

5.7     Timing of Determination. If the Reviewing Party shall not have made a
determination within 30 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(b) a prohibition of such indemnification under applicable law; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional 45 days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, however, that if the determination is
to be made by Independent Counsel as the Reviewing Party, such 30-day period
shall be deemed to commence after a final appointment of Independent Counsel has
been made pursuant to the provisions of Section 5.4 hereof.

5.8    Cooperation. Indemnitee shall cooperate with the Reviewing Party with
respect to Indemnitee’s entitlement to indemnification, including providing to
such Reviewing Party upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. The Reviewing Party shall act reasonably and in good faith in
making a determination under this Agreement of Indemnitee’s entitlement to
indemnification.

 

5



--------------------------------------------------------------------------------

6.    Liability Insurance. The Company shall, from time to time, make the good
faith determination whether or not it is practicable for the Company to obtain
and maintain a policy or policies of directors’ and officers’ liability
insurance with one or more reputable insurance companies. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionately high compared to the amount of coverage provided, or if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit. The Company shall promptly notify Indemnitee of any such
determination not to provide insurance coverage. In the event that the Company
does maintain such insurance for the benefit of Indemnitee, the right to
indemnification and advancement of Expenses as provided herein shall apply only
to the extent that Indemnitee has not been indemnified and actually reimbursed
pursuant to such insurance or otherwise has not had Expenses advanced in
accordance with the terms of such insurance. To the extent the Company
determines not to maintain such insurance for the benefit of Indemnitee, the
Company shall be deemed to be self-insured within the meaning of
Section 1701.13(E)(7) of the OGCL and shall, in addition to Indemnitee’s other
rights hereunder, provide protection to Indemnitee similar to that which would
have been available to Indemnitee under such insurance.

7.    Remedies of Indemnitee Relating to Indemnification and Advancement of
Expenses.

7.1    Judicial Remedy. In the event that (a) a determination is made pursuant
to Section 5 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (b) advancement of Expenses is not timely
made pursuant to Section 3.2 of this Agreement, (c) no determination of
entitlement to indemnification shall have been made within the time period
specified in Section 5.7 of this Agreement, or (d) payment of indemnified
amounts is not made within the applicable time periods specified in Section 5.1
of this Agreement, Indemnitee shall thereafter be entitled under this Agreement
to commence a proceeding in the Franklin County Court of Common Pleas of the
State of Ohio, or in any other court of competent jurisdiction, seeking an
adjudication of Indemnitee’s entitlement to such indemnification or advancement
of Expenses. Indemnitee shall commence such proceeding seeking adjudication
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 7.1. The Company shall not
oppose Indemnitee’s right to seek any such adjudication.

7.2    Standard of Review. In the event that a determination shall have been
made pursuant to Section 5 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo review on the merits, and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 5 of this Agreement.

7.3    Company Bound by Determination. If a determination shall have been made
pursuant to Section 5 of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 7, absent (a) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not misleading, in connection with the
request for indemnification or (b) a prohibition of such indemnification under
applicable law.

7.4    Agreement Valid. Both the Company and Indemnitee shall be precluded from
asserting in any judicial proceeding commenced pursuant to this Section 7 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company and
Indemnitee are bound by all the provisions of this Agreement.

7.5    Expenses of Judicial Determination. In the event that Indemnitee
commences a proceeding pursuant to this Section 7 to enforce a right of
Indemnitee under this Agreement, then, to the extent that Indemnitee is
successful on the merits or otherwise in such proceeding, or in connection with
any claim, issue or matter therein, Indemnitee shall be indemnified by the
Company against Expenses actually and reasonably incurred by Indemnitee in
connection with such proceeding.

8.    Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement:

 

6



--------------------------------------------------------------------------------

8.1     Claim by Indemnitee. With respect to any claim (whether an original
claim, counterclaim, cross-claim or third party claim) brought or made by
Indemnitee in a Proceeding, unless the bringing or making of such claim shall
have been approved or ratified by the Board, or been joined by the Company;
provided, however, that the foregoing shall not apply following a Change in
Control to any claim brought or made by Indemnitee to enforce a right of
Indemnitee under this Agreement, the Amended Articles of Incorporation or the
Regulations of the Company, a policy of insurance maintained by the Company for
the benefit of Indemnitee, or any other agreement now or hereafter in effect
relating to the protection of Indemnitee against exposure to unreasonable
personal risk arising from Indemnitee’s service and activities on behalf of the
Company.

8.2     Bad Faith or Frivolous Defenses. For Expenses incurred by Indemnitee
with respect to any action instituted by or in the name of the Company against
Indemnitee, if and to the extent that a court of competent jurisdiction declares
or otherwise determines in a final, unappealable judgment that each of the
material defenses asserted by Indemnitee was made in bad faith or was frivolous.

8.3     Purchase and Sale of Securities. For Expenses and other liabilities
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Exchange Act, or any similar state or successor statute.

8.4     Unlawful Payment. For Expenses and other liabilities if and to the
extent that a court of competent jurisdiction declares or otherwise determines
in a final, unappealable judgment that the Company is prohibited by applicable
law from making such indemnification payment or that such indemnification
payment is otherwise unlawful.

8.5     Fraud, Dishonesty or Misconduct by Indemnitee. For Expenses and other
liabilities arising from a Proceeding in which a court of competent jurisdiction
finds Indemnitee’s actions to be knowingly fraudulent, deliberately dishonest or
willful misconduct, except to the extent such indemnity is otherwise permitted
by applicable law.

9.     Notification and Defense of Claim.

9.1    Notification. Indemnitee agrees promptly to notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification covered hereunder. The failure to so notify the
Company shall not relieve the Company of any obligation that it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Company.

9.2    Defense of Claim. With respect to any Proceeding (other than a Proceeding
brought by or in the right of the Company) as to which Indemnitee notifies the
Company of the commencement thereof:

(a)    The Company may participate therein at its own expense;

(b)    The Company, jointly with any other indemnifying party similarly
notified, may assume the defense thereof, with counsel reasonably satisfactory
to Indemnitee. After notice from the Company to Indemnitee of the Company’s
election to assume the defense thereof, the Company shall not be liable to
Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof unless (i) the employment of
counsel by Indemnitee or the incurrence of any other Expense has been authorized
by the Company, (ii) Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company (or any other person or persons
included in the joint defense) and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding;

(c)    The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement in any Proceeding effected without the Company’s
written consent;

 

7



--------------------------------------------------------------------------------

(d)    The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; and

(e)    Neither the Company nor Indemnitee shall unreasonably withhold its, his
or her consent to any proposed settlement, provided that Indemnitee may withhold
consent to any settlement that does not provide a complete release of
Indemnitee.

10.     Duration of Agreement. All agreements and obligations of the Company and
Indemnitee contained herein shall continue during the period Indemnitee is an
officer of the Company (or is or was serving at the request of the Company as a
director, trustee, officer, employee, agent, fiduciary, partner, member or
manager of another corporation, limited liability company, partnership, joint
venture, trust, employee benefit plan or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject under applicable law to the
assertion of any Proceeding (or any proceeding commenced under Section 7 hereof)
by reason of Indemnitee’s Corporate Status, whether or not Indemnitee is acting
or serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement.

11.    Miscellaneous.

11.1     No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employment of the
Company or any of its Subsidiaries or Affiliates.

11.2     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Company and Indemnitee in respect of its subject matter and
supersedes all prior understandings, agreements and representations by or
between the Company and Indemnitee, written or oral, to the extent they relate
in any way to the subject matter hereof.

11.3     Successors. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Company and Indemnitee and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

11.4    Assignment. Neither the Company nor Indemnitee may assign either this
Agreement or any of its, his or her rights, interests or obligations hereunder
without the prior written approval of the other; provided, however, that the
Company may assign all (but not less than all) of the Company’s rights,
interests and obligations hereunder to any direct or indirect successor to all
or substantially all of the business or assets of the Company by purchase,
merger, consolidation or otherwise but in no such event shall the Company cease
to be primarily responsible for the satisfaction of its obligations hereunder.

11.5    Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a consolidation, merger or other reorganization, the
Company, if it shall not be the surviving, resulting or acquiring entity
therein, shall require as a condition thereto that the surviving, resulting or
acquiring entity agree to assume all of the obligations of the Company hereunder
and to indemnify Indemnitee to the full extent provided herein. Whether or not
the Company is the resulting, surviving or acquiring entity in any such
transaction, Indemnitee shall also stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring entity as
Indemnitee would have with respect to the Company if the Company’s separate
existence had continued.

11.6    Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if (and then three business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to the Company:

Worthington Industries, Inc.

200 Old Wilson Bridge Road

Columbus, Ohio 43085

Attention:    Dale T. Brinkman, Esq.,

 

8



--------------------------------------------------------------------------------

Vice President-Administration, General Counsel and Secretary

Tel: (614) 438-3001

Fax: (614) 840-3706

E-Mail Address: DBrinkman@worthingtonindustries.com

with a copy (which shall not constitute notice) to:

Vorys, Sater, Seymour and Pease LLP

52 East Gay Street

Columbus, Ohio 43215

Attention: Elizabeth Turrell Farrar, Esq.

Tel: (614) 464-5607

Fax: (614) 719-4708

E-Mail Address: etfarrar@vorys.com

If to Indemnitee:

[Name            ]

[Address            ]

Tel: [                ]

Fax: [                ]

E-Mail Address: [                ]

Either party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address, facsimile number or
electronic mail address set forth above using any other means (including
personal delivery, expedited courier, messenger service, telecopy, telex,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Either party may change the
address, facsimile number or electronic mail address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other party notice in the manner herein set forth.

11.7    Specific Performance. Each of the Company and Indemnitee acknowledges
and agrees that the other would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party agrees that the other party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, in addition
to any other remedy to which they may be entitled at law or in equity.

11.8     Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original but both of which together shall constitute
one and the same instrument.

11.9    Governing Law. This Agreement and the performance of the parties’
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Ohio, without giving effect to any choice of law
principles.

11.10     Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same is in writing and signed by the parties. No waiver by either
party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.

11.11     Nonexclusivity of Rights; Survival of Rights; Severability.

 

9



--------------------------------------------------------------------------------

(a)    The rights provided by this Agreement (including rights to
indemnification, advancement of Expenses and contribution) (i) shall not be
exclusive of, and shall be in addition to, any other rights to indemnification,
advancement of expenses or contribution to which Indemnitee may at any time be
entitled under the Amended Articles of Incorporation or the Regulations of the
Company, applicable law (including the OGCL), any insurance policy, agreement,
vote of shareholders or Disinterested Directors or otherwise, as to any actions
or failures to act by Indemnitee, (ii) shall continue pursuant to Section 10 of
this Agreement after Indemnitee has ceased to be an officer of the Company and
(iii) shall inure to the benefit of Indemnitee’s heirs, executors,
administrators and personal representatives. In the event of any changes, after
the date of this Agreement, in any applicable law which expands the right of the
Company to indemnify any of the Company’s officers, such changes shall be deemed
to be within the purview of Indemnitee’s rights and the Company’s obligations
under this Agreement. In the event of any changes in any applicable law which
narrows the right of the Company to indemnify any of the Company’s officers,
such changes, to the extent not otherwise required by applicable law to be
applied to this Agreement, shall have no effect on this Agreement or the
parties’ rights and obligations hereunder.

(b)    The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof; provided, however, that if any
provision of this Agreement, as applied to any party or to any circumstance, is
adjudged by a court, arbitrator or mediator not to be enforceable in accordance
with its terms, the parties agree that the court, arbitrator or mediator making
such determination shall have the power to modify the provision in a manner
consistent with its objectives (and only to the extent necessary) such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision shall then be enforceable and shall be enforced.

11.12     Subrogation; No Duplicative Payments.

(a)     In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(b)     The Company shall not be liable to make any payment under this Agreement
to Indemnitee if and to the extent that Indemnitee has actually received payment
under any insurance policy, contract, the Amended Articles of Incorporation or
the Regulations of the Company or otherwise of the amounts otherwise payable
hereunder.

11.13    Expenses. Except as otherwise expressly provided in this Agreement,
each party shall bear its, his or her own costs and expenses incurred in
connection with the preparation, execution and performance of this Agreement,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

11.14     Construction. If any provision of this Agreement should be deemed to
exceed the authority granted to the Company by Ohio law in effect as of the date
hereof, then such provision shall be deemed to be amended to the extent (and
only to the extent) necessary to comply with Ohio law. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party because of the authorship
of any provision of this Agreement. Any reference to any federal, state, local
or foreign law shall be deemed also to refer to such law as amended and all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes” and “including” shall be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties intend that each representation, warranty and covenant contained herein
will have independent significance. If either party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant

 

10



--------------------------------------------------------------------------------

relating to the same subject matter (regardless of the relative levels of
specificity) that the party has not breached shall not detract from or mitigate
the fact that the party is in breach of the first representation, warranty or
covenant. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

11.15    Remedies. Except as expressly provided herein, the rights and remedies
created by this Agreement are cumulative and in addition to any other rights or
remedies now or hereafter available at law or in equity or otherwise. Except as
expressly provided herein, nothing herein shall be considered an election of
remedies. The assertion or employment of any right or remedy shall not prevent
the concurrent assertion or employment of any other remedy.

11.16    Mutual Acknowledgement. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. Both the Company and Indemnitee acknowledge
that in certain instances, Federal or state law or applicable public policy may
prohibit the Company from indemnifying Indemnitee under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Company has
undertaken and may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee. The Company’s inability, pursuant to court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement.

12.     Change in Control Procedures.

12.1    Determinations. If there is a Change in Control, any determination to be
made under Section 5 of this Agreement shall be made by Independent Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). The Company shall pay the reasonable fees of such
Independent Counsel and indemnify fully such Independent Counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or the engagement of Independent Counsel pursuant hereto.

12.2     Expenses. Following a Change in Control, the Company shall be liable
for, and shall pay the Expenses paid or incurred by Indemnitee in connection
with the making of any determination (irrespective of any determination made
with respect to Indemnitee’s entitlement to indemnification) or the prosecution
of any claim pursuant to Section 7.1 of this Agreement, and the Company hereby
agrees to indemnify and hold Indemnitee harmless therefrom. If requested by
counsel for Indemnitee, the Company shall promptly give such counsel an
appropriate written agreement with respect to the payment of such counsel’s fees
and expenses and such other matters as may be reasonably requested by such
counsel.

[Remainder of page intentionally left blank;

signatures on following page.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Indemnification Agreement to be
executed by its duly authorized officer, and Indemnitee has executed this
Indemnification Agreement, in each case to be effective as of the date first
hereinabove written.

 

WORTHINGTON INDUSTRIES, INC.

By:

   

Name:

   

Title:

   

INDEMNITEE

By:

   

Name:

   

Title:

   

 

12